                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Andy Joseph Clements                                                  Docket No. 7:17-CR-6-lBO

                               Petition for Action on Supervised Release

COMES NOW Christopher Studley, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Andy Joseph Clements, who, upon an earlier plea
of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute a Quantity of a Mixture and
Substance Containing a Detectable Amount of Methamphetamine, 21 U.S.C. § 846, 21 U.S.C. §
841(b)(l)(C), was sentenced by the Honorable Terrence W. Boyle, Chief United States District Judge, on
June 7, 2017, to the custody of the Bureau of Prisons for a term of 18 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 120 months.

   Andy Joseph Clements was released from custody on August 22, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant released from BOP custody to the supervision of the U.S. Probation Office in the Middle
District of North Carolina. The defendant's supervising U.S. Probation Officer, Aaron K. Krah, has
requested a modification to the defendant's conditions of supervised release to include substance abuse
testing and treatment.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall submit to substance abuse testing, at any time, as directed by the probation
       officer. The defendant shall cooperatively participate in a substance abuse treatment program,
       which may include drug testing and inpatientlresidentiai treatment, and pay for treatment services,
       as directed by the probation officer. During the course of treatment, the defendant shall abstain
       from the use of alcoholic beverages.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Jeffrey L. Keller                                Isl Christopher Studley
Jeffrey L. Kel,ler                                   Christopher Studley
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8669
                                                     Executed On: November 21, 2018
Andy Joseph Clements
Docket No. 7:17-CR-6-lBO
Petition For Action
Page2
                                      ORDER OF THE COURT

Considered and ordered this    '7:3      day of
made a part of the records in the above case.
                                                  fl'~     ,2018, and ordered filed and
~W·~1¥'
Chief United States District Judge
